{¶ 21} I concur with the decision of the majority that STRB did not comply with Ohio Adm. Code 3307-01-15(C) when it failed to delay appellant's claim for disability benefits pending a definitive diagnosis of vocal cord dysfunction.  Assuming there is a definitive diagnosis, and assuming that this condition (rather than RDS) is causing appellant's disabling symptoms, STRB must give appellant a reasonable period of time, not to exceed six months, to obtain treatment for that condition before it addresses appellant's claim for disability benefits.